Decree of the Surrogate’s Court of Queens county modified by striking from the decretal paragraph the words “ subject to a proper allowance for the dower interest of the widow,” and as so modified, unanimously affirmed, with costs, payable out of the estate, to the parties filing briefs. The equitable interest of the decedent in the real property is not subject to dower. Seizin in the husband is an essential of the right of dower. The mere right of possession, upon terms, under the writing is not sufficient. (Phelps v. Phelps, 143 N. Y. 197; Melenky v. Melen, 233 id. 19.) Present—Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ. ¡See ante, p. 759.]